 TEXAS INDUSTRIES, INC.527Texas Industries,Inc.andUnitedCement, Limeand GypsumWorkers InternationalUnion,AFL-CIO.Case No. 16-CA-1607.January 8, 1963DECISION AND ORDEROn September 26, 1962, Trial Examiner C. W. Whittemore issuedhis Intermediate Report in the above-entitled proceeding, finding thatRespondent had not engaged in the unfair labor practices alleged inthe complaint and recommending that the complaint be dismissed inits entirety, as set forth in the attached Intermediate Report.There-after the General Counsel filed exceptions to the Intermediate Reportand a brief in support thereof.Respondent filed a reply brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhad delegated its powers in connection with this case to a three-member panel [Chairman -McCulloch and Members Rodgers andLeedom].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommen-dations of the Trial Examiner.'[The Board dismissed the complaint.]i Subsequent to the issuance of the Intermediate Report, the General Counsel moved toreopen the record and remand the case to the Division of Trial Examiners for the "limitedpurpose of permitting consolidation for hearing the instant matter withTexas Industries,Inc.,Case No 16-CA-1719"As it appears that the charge in Case No 16-CA-1719alleges new unfair labor practices which may be litigated in that case,themotion ishereby deniedThe General Tire and Rubber Company,135 NLRB 269;Palmer Manu-facturing Corporation,94NLRB 1477.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEOn January29, 1962, theabove-namedlabororganization filed its charge in thiscase.On May 18,1962, the General Counsel of theNational Labor Relations Boardissued and served his complaint,allegingthat theRespondent had engaged in andwas engaging in unfair labor practices in violation of Section 8(a)(1) and (5) ofthe NationalLaborRelations Act, as amended.On May 22, 1962, theRespondentfiled its answer,denying theallegations of unfairlaborpractices.Pursuant to notice,a hearing was heldin Fort Worth, Texas,on August 6, 7, and 8,1962, before TrialExaminerC.W. Whittemore.At thehearing all parties were represented and were afforded full opportunityto present evidence pertinent to the issues to argue orally and to file briefs.Dispositionof theRespondent'smotion to dismiss the complaint upon whichruling was reserved at the hearing, is made bythe following findings, conclusions,and recommendations.Upon the recordthus made, and from his observation of the witnesses, the Trial'Examiner makes the following:140 NLRB No. 50. 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTTexas Industries, Inc , is a Texas corporation with principal office in Arlington,Texas, and is engaged in the business of manufacturing cement.During the periodof 12 months preceding the issuance of the complaint it sold products valued atmore than $50,000 which were shipped directly outside the State of Texas.The Respondent concedes and it is found that it is engaged in commerce withinthemeaning of the Act.II.THE CHARGING UNIONUnited Cement,Lime and Gypsum Workers International Union,AFL-CIO, isa labor organization admitting to membership employees of the Respondent.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Setting and major issuesOnly the Respondent's Midlothian, Texas,plant ishere involvedFollowing a Board-conducted election among employees at this plant on July 14,1961, the Regional Director for the Sixteenth Region on July 24, 1961, certified thatthe Charging Union was the exclusive representative for collective-bargaining pur-poses of all employeesin anappropriateunit consisting of:All production and maintenance employees at the Midlothian plant, includingquarry and plant truckdrivers, transport truckdrivers, truck mechanics, packing andloading employees, the storeroom employee and the laboratory employees, but ex-cluding office clerical employees, professional employees, guards, foremen, storeroomsupervisor, chief chemist and assistant chief chemist, and all other supervisors asdefined by the Act.On August 28 a union representative wrote to counsel for the Respondent, en-closing a proposed contract and various other documents, and requesting that a datebe set for negotiations.On September 6 counsel for the Respondent suggested Oc-tober 2 as the first meeting date.At the hearing the parties stipulated thatnegotiating meetingswere thereafter heldon October 2, 3, 12, 13, and 19; November 8, 9, and 10; December 4 and 5, 1961;January 2, March 2, and July 26, 1962.As to the alleged refusal to bargain, the complaint claims specific acts or conductto be violative of the Act:(a) insisting upon reservingunilateralcontrol over mandatory subjects ofcollectivebargaining;(b) failing to provide negotiators willing or physically able to carry onbargaining negotiations with the frequency required by Section 8(d) of the Act;(c) refusing to negotiate in good faith matters relating to wages, hours andworking conditions; and(d) unilaterally establishingcertain wagesand workingconditions, on De-cember 5, 1961, during the course ofnegotiations.B. Facts and conclusions as to specific issues1."Insisting upon . . .unilateralcontrol"If there is evidence in the record supporting this allegation of unlawful bargaining,the Trial Examiner has failed to find it and General Counsel has not cited such inhis brief.Apparently General Counsel relies chiefly upon the Respondent's pro-posals as to provisions in a "Management Rights" clause, submitted to the Union initscounterproposal to the Union's proposed contract.This clause reads:Nothing in this agreement shall be deemed to limit or restrict the companyin any way in the exercise of the customary functions of management, includingthe right to make such rules not inconsistent with the terms of this agreementrelating to its operation as it shall deem advisable, and the right to hire, suspend,discharge or otherwise discipline an employee for violation of such rules or forother properand just cause. TEXAS INDUSTRIES,INC.529The right to select and hire, to promote to a better position, to discharge, de-mote or discipline for cause, and to maintain discipline and efficiency of em-ployees and to determine the schedules of work is recognized by both union andcompany as the proper responsibility and prerogative of management to beheld and exercised by the company in a fair and just manner and while it isagreed that an employee feeling himself to have been aggrieved by any decisionof the company in respect to such matters, or the union in his behalf, shall havethe right to have such decision reviewed by top management officials of thecompany under the grievance machinery hereinafter set forth, it is furtheragreed that the final decision of the company made by such top managementofficials shall not be further reviewable by arbitration.It appears to the Trial Examiner that the Supreme Court, inN.L.R.B v. AmericanNational Insurance Co.,343 U.S. 395, at 409, disposed of this issue when it said:we reject the Board's holding that bargaining for the management functionsclause proposed by the respondent was,per se,an unfair labor practice.While the language of the management clause in the cited case is more succinct, inessence it is the same as the clause quoted above.The evidence establishes that the Respondent's representative gave explanationfor proposing this provision, and at no time refused to negotiate on the subject.That it decided to, and on December 4 did, take the position that it would insist uponsuch a provision was plainly within its lawful right. in the same decision as quotedabove the Supreme Court pointed out that:[Section 8(d) of the Act] contains the express provision that the obligation tobargain collectively does not compel either party to agree to a proposal or re-quire the making of a concession.Nor did the Respondent refuse to negotiate the subject after December 4 It wasdiscussed fully on ianuary 2, 1962, and in May the Respondent offered to withdrawthe second of the two paragraphs above quoted.in short, the Trial Examiner finds and concludes that the evidence fails to supportthe allegation of the complaint on this issue.2. "Frequency" of negotiationsThe Trial Examiner finds no evidence in the record regarding the negotiators'willingness or physical capability to meet at a frequency prescribed by the Act. Inthe first place the Act itself provides no timetable for "reasonable" negotiating dates.In the second place it is observed that not until more than a month after its certifica-tion did the Unionaskfor negotiations.As noted above, there were 11 meetings held between October 2 and the dateof the filing of the charge on January 29.Documentary evidence establishes thatcorrespondence was exchanged between the parties endeavoring to set up meetingdates which would be mutually acceptable.The Trial Examiner discerns no evidence which expressly or by inference showsthat the Respondent arbitrarily or to avoid meeting its obligations under the Actrefused to meet or delayed meeting dates.In its brief the Respondent aptly cites C.W. Partee, d/b/a Partee Flooring Mill,107 NLRB 1177, wherein this Trial Examiner was reversed by the Board.There,in the opinion of the Trial Examiner, the evidence as to "dilatory tactics" was farmore impressive than exists in this case.In summation on this point, the Trial Examiner finds and concludes that the al-legation of the complaint as to this issue is not sustained by the evidence3.Refusing to negotiate in good faithThe complaint alleges that the Respondent refused to negotiate in good faith on"wages, rates of pay, holidays, call-in pay, insurance, pensions, job assignments,arbitration, grievance procedure, checkoff of Union dues, management rights, dis-charges, layoffs, promotions, plant rules, and other terms and conditions of em-ployment."Undisputed testimony establishes that each of the subjects quoted above was in fact"negotiated," some of them on numerous occasions.Both parties made counter-proposals and concessions 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhile it is true, as General Counsel urges, that the Respondent made few con-cessions on issues of economic value to employees, and it is clear that the unionrepresentatives failed in most respects to gain their bargaining objectives, it does notinevitably follow that such "tight" bargaining must be termed refusal to "negotiate. in good faith."Language of the Act prohibits such a conclusion.General Counsel, of course, is privileged to consider that the Respondent's bargain-ing was as he variously in his brief described it: "unyielding," "immovable," "mono-lithic,""empty," "unretractable," `Spartan," "surface," "shadow," "ostentatious,""difficult," "ridiculous," "inhumane," and "arbitrary."The Trial Examiner may notonly marvel at this array of syllables but also approve his selection of them. Singly orin total, however, they fail to penetrate the barrier set up by Congress itself, in Sec-tion 8(d), when it said that "good faith" bargaining "does not compel either party toagree to a proposal or require the making of a concession."In this case there is no history-so far as the record shows-of the Employer'shostility toward any labor organization, or of its intent and resolve to deprive itsemployees of any of the rights guaranteed them in Section 7 of the Act.The areaof conduct here involved is limited to the bargaining table-or in written documentsrelating to negotiations alone. It would appear, then, that such conduct must beweighed solely by the scales of Section 8(d).The Trial Examiner concludes, therefore, that General Counsel has failed to sus-tain, by a preponderance of evidence, this allegation of the complaint.4.Unilateral actionThe complaint claims that in December 1961, during the course of negotiations,theRespondent "unilaterally" established certainworking conditions, including"wages, holidays, vacations, call-in pay, insurance, pensions, layoffs, job assignments,seniority, arbitration and other conditions of employment."The Trial Examiner finds no evidence in the record as to any item of "unilateral"establishment of any working condition by the Respondent in December or there-after, nor does General Counsel's brief cite any such evidence.If, as Respondent's counsel suggests in his brief, General Counsel is relying uponevidence as to "final positions" taken by the Respondent about this time on certainmatters which had been the subjects of negotiation at several past meetings, theallegation of the complaint must be found to be without merit.The undisputed evidence is to the effect that the Respondent voiced its "finalposition" on negotiating issues only after ascertaining from the Union what its "finalposition" was on these matters.The reaching of an "impasse," as far as the TrialExaminer is aware, has never been held by the Board to be an unfair labor practice,or to be a factor in determining good-faith bargaining.The language of the Supreme Court, in the above-citedAmerican National Insur-ance Co.case, would appear to be dispositive of this issue:Thus it is now apparent from the statute itself that the Act does not en-courage a party to engage in fruitless marathon discussions at the expense offrank statement and support of position.In short, the Trial Examiner concludes and finds that evidencefailsto sustain thisallegation of the complaint.C. ConclusionsHavingfound that evidenceis insufficient to sustainany of the fourspecificallegations of the complaint relating to the claimed refusal to bargain, the Trial Ex-aminer finds that the Respondent has not violated Section 8(a)(1) and(5) of theAct.iRECOMMENDATIONUpon the basis of the above findings of fact and conclusions of law, the TrialExaminer recommendsthat the complaint be dismissed in its entirety.i In his brief General Counsel appears to urge that the Trial Examiner find as an unfairlabor practice the Respondent's claimed refusal to furnish the Union with certain Informa-tion during the course of negotiations.Since no allegation on this point is in the com-plaint, it is the Trial Examiner's opinion that it would be Improper to determine themerits of this belated claim.